department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date this responds to your letter to me regarding sec_457 of the internal_revenue_code the code you submitted questions regarding investment options in sec_403 and sec_457 plans the catch-up provisions for both types of plans the required look- back period and the new rollover provisions we cannot definitively discuss your situation without additional information including a copy of your employer’s sec_403 and sec_457 plans however with this letter we are providing general information and materials about sec_403 and sec_457 that may be helpful investment options by statutory provisions under sec_403 and the only types of investments that may be made in a sec_403 account are annuity_contracts provided through an insurance_company or custodial accounts invested in mutual funds concerning eligible sec_457 plans sec_1_457-1 of the income_tax regulations states that the participant is permitted to choose among various investment modes under the eligible sec_457 plan for the investment of such amounts whether before or after payments have commenced under the plan although this provision does not limit the investment options that may be offered through a sec_457 plan it does limit sec_457 plan participants to the investment options offered under their employer’s eligible_plan in addition an eligible_plan is not even required to provide any investment option the investment options provided under a sec_457 plan are determined by the plan_sponsor we have not heard of any sec_457 plan that permits its participants to have a self-directed stock investment account sec_457 plans generally limit their investment options to savings and insurance products and mutual funds without reviewing your employer’s sec_457 plan we cannot tell you what investment options it provides catch-up provisions regarding catch-up provisions under sec_403 a sec_403 arrangement may include limited complex catch-up provisions available only to certain employees these provisions and their detailed requirements are discussed in the alternative limits on annual_additions section on page of the enclosed publication tax-sheltered annuity_plans however these provisions are repealed effective on and after date under the new tax laws additional information regarding this and other significant changes to the tax laws will be discussed in publication highlights of tax changes which will be available in date we are unable to discuss the specific catch-up rules provided under your employer’s sec_457 plan without examining the plan however sec_1_457-2 concerning the sec_457 catch-up provisions permits the plan to provide a limited catch-up for any or all of the last three calendar years ending before the year in which the participant attains normal_retirement_age as defined under the employer’s plan under the catch-up provision a participant may defer an additional_amount equal to any deferral limitation not used for prior taxable years after date in which the participant was eligible to participate under the sec_457 plan in other words a participant may use these catch-up provisions to defer amounts that s he had previously been eligible to defer in her his sec_457 plan account during his career after but that s he had previously failed to use thus if a plan participant has always contributed the maximum amount that s he was eligible to contribute to his her sec_457 plan account or an equivalent or greater amount to his her sec_403 account s he would not be able to contribute any additional_amount under the sec_457 catch-up provision now or in future years the amount that can be deferred under the catch-up provision is currently limited to the lesser_of dollar_figure a year or the sum of the otherwise applicable limit for the year plus the amount by which the limit applicable in preceding years of participation exceed the deferrals for that year it should be noted that the sec_457 catch-up limitation will be increased under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra beginning in for example in a sec_457 participant will be subject_to a limit of the lesser_of dollar_figure or the above discussed limitation it should also be noted that every dollar a participant contributes from through the end of to his her account in a sec_403 plan a sec_40l k plan a sep-ira or a simple_plan but not the state retirement_plan reduces the amount he could contribute as a catch-up contribution to his her sec_457 plan account by one dollar however any contribution you make after date to your account in a sec_403 plan or other non-457 plan will no longer be counted in reducing the catch-up_contributions you could make for or later years to your sec_457 plan account additional information regarding the limited catch-up provisions is provided in the enclosed copy of sec_1_457-2 of the income_tax regulations look-back period in your letter you asked how far back you and your employer would have to look up the records of your contributions to your sec_403 account and your state retirement_plan for purposes of applying the maximum exclusion_allowance mea under sec_403 and the catch-up limitation under sec_457 for purposes of applying the sec_403 mea provisions in effect through the end of you would need to get records of all your and your employer’s contributions to your sec_403 accounts since the first year of such contributions in addition if your state retirement_plan is a defined_contribution_plan but not if it is a defined_benefit_plan akin to a pension_plan you would also need the records of your contributions to that plan throughout your career for purposes of determining your mea for however egtrra repeals the mea effective on and after date additional information regarding the mea and how to determine it can be found in the maximum exclusion_allowance section beginning on page of the enclosed publication for purposes of applying the sec_457 catch-up provisions discussed above in addition to the sec_457 plan contribution information described above you will need records of your contributions to your b account for every year from to and including in which you were eligible to contribute to a sec_457 plan even if you had previously made no contribution to a sec_457 plan you would need to retain this record even after this year for purposes of determining how much catch-up contribution you could make to your sec_457 plan account relating to the years between through inclusive new catch-up provisions egtrra also enacts a new sec_414 of the code that beginning in authorizes sec_403 annuity_contracts sec_457 plans sec_401 plans and several other types of qualified_retirement_plans to permit individual participants age or older to make limited catch up contributions to their plan accounts for example in each eligible_participant may make up to dollar_figure of catch-up_contributions however these plans are not required to include this catch-up provision it should also be noted that a sec_457 plan participant may not use both the new catch-up provision and the other sec_457 catch-up provision discussed above in the same calendar_year the provisions and requirements of sec_414 are discussed in proposed_regulations sec_1_414_v_-1 that the irs has just published to provide you with further information concerning the new sec_4l4 v catch-up provisions we have enclosed a copy of these proposed_regulations with this letter new rollover provisions due to the changes enacted in egtrra beginning in an employee participating in a sec_403 annuity or custodial_account or in a governmental sec_457 plan may roll over an eligible_rollover_distribution on a tax-deferred basis to another eligible retirement account including a sec_401 plan an individual_retirement_arrangement ira a governmental sec_457 plan or a sec_403 arrangement beginning in an eligible_rollover_distribution will be any distribution from a governmental sec_457 plan a qualified_pension plan including a sec_401 plan or a sec_403 tax-sheltered annuity that is not either a minimum_required_distribution or one of a series of substantially_equal_periodic_payments made over the participant’s life expectancy or a specified period of or more years however it should be noted that the plan receiving such rollover is not legally required to accept such a rollover with the result that the participant might have to make such rollover into his her ira the restrictions and guidelines that currently apply to rollovers from iras and k plans will also apply to rollovers to and from sec_457 plans and b arrangements for example the rollover must be completed within days and equal periodic_payments hardship distributions and minimum required distributions do not qualify as eligible rollover distributions that could be rolled over into a different eligible_retirement_plan additional information regarding the new rollover provisions and other significant changes to the tax laws will be discussed in publication highlights of tax changes which will be available from the irs in date i hope this general information_letter and the enclosed materials are helpful if you need further assistance please contact john tolleris id of my staff at sincerely robert d patchell acting chief qualified_plan branch office of the associate chief_counsel tax exempt and government entities enclosures publication tax-sheltered annuity_plans sec_1_457-2 of the income_tax regulations proposed sec_1_414_v_-1 of the income_tax regulations cc tege eb qp2 genin-153129-01 jat
